Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Please rewrite the Abstract as follows:  
To provide an ion gun of a penning discharge type capable of achieving a milling rate which is remarkably higher than that in the related art, an ion milling device including the same, and an ion milling method. An ion generation unit includes a cathode that emits electrons, an anode that is provided within the ion generation unit and has an inner diameter of 5.2 mm or less, and magnetic-field generation means using a permanent magnet of which a maximum energy product ranges from 110 kJ/m3 to 191 kJ/m3. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s argument submitted June 2, 2021 are persuasive.  An ion milling device with an anode, providing within the ion source, and having an inner diameter of 5.2 mm or less is unobvious in light of the prior art.  Applicant has submitted evidence that supports the criticality of the dimensions of the inner diameter of the anode.  Therefore the previous grounds of rejection are withdrawn and all claims are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571 272 8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.